IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                September 16, 2005 Session

                  CITY-COUNTY FEDERAL CREDIT UNION v.
                           SUZANNE E. LINBOE

                      Appeal from the Circuit Court for Monroe County
                        No. V04389P Lawrence H. Puckett, Judge

                                    Filed September 27, 2005

                                 No. E2005-00577-COA-R3-CV



City-County Federal Credit Union (“Plaintiff”) filed suit in the General Sessions Court seeking over
$12,000 it claimed was owed on a VISA credit card it had issued to Suzanne E. Linboe
(“Defendant”). After Plaintiff was awarded a judgment by the General Sessions Court, Defendant
appealed to the Circuit Court. Defendant filed a motion to dismiss and Plaintiff filed a motion for
summary judgment. The Circuit Court denied Defendant’s motion to dismiss and granted Plaintiff’s
motion for summary judgment, awarding Plaintiff a judgment for $15,323.10. Defendant appeals,
and we affirm.



                   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the
                         Circuit Court Affirmed; Case Remanded



D. MICHAEL SWINEY , J., delivered the opinion of the court, in which CHARLES D. SUSANO , JR., and
SHARON G. LEE, JJ., joined.



Suzanne E. Linboe, pro se Appellant.



Chadwick B. Tindell, Knoxville, Tennessee, for the Appellee City-County Federal Credit Union.
                                              OPINION

                                            Background

                Plaintiff initially filed this lawsuit in the Monroe County General Sessions Court
seeking over $12,000, which it claimed was owed and past due on a VISA credit card issued to
Defendant. Plaintiff also sought interest, costs, and attorney fees. After a trial, the General Sessions
Court awarded Plaintiff a judgment in the amount of $14,639.29. Defendant, who has proceeded
pro se throughout this litigation, filed a timely appeal to the Monroe County Circuit Court. Once
in Circuit Court, Plaintiff filed a motion for summary judgment supported by the affidavit of Ramona
Boisvert ("Boisvert"), who is employed by Plaintiff as a collections assistant. According to Boisvert:
(1) Defendant and her now deceased husband applied for a credit card in 1988; (2) Plaintiff issued
Defendant and her husband a credit card at that time; (3) Defendant has defaulted on the payments;
(4) the amount currently owed was $12,201.37; and (5) the VISA credit card agreement provides for
interest at the rate of 13.92% plus attorney fees in the event of default. Attached to Boisvert's
affidavit was the credit card application, the credit card agreement, and copies of all account
statements showing the outstanding balance on Defendant’s account.

             Defendant never filed a response to Plaintiff’s motion for summary judgment.
However, Defendant did file a motion to dismiss which stated:

               COMES, the defendant, Sue E. Linboe, and, pursuant to violation of
               United States Code 18 section 891-894, and further in light of Federal
               Code 15-692 I to B, hereby moves the court for dismissal. And in
               support of this Motion show that Stone & Hinds, P.C. a third party,
               has repeatedly refused to provide information proving ownership, and
               Sue E. Linboe is entitled to judgment for dismissal as a matter of law.

                Plaintiff responded to Defendant’s motion to dismiss, noting that Defendant cited to
the Small Business Administration, Small Business Investment Program, which has absolutely no
applicability to this case. With regard to the citation to the Consumer Credit Protection Act, 18
U.S.C. §§ 891-894, Plaintiff noted it was unclear exactly what Defendant was referring to when
stating “Stone & Hinds, P.C. a third party, has repeatedly refused to provide information proving
ownership”, but Plaintiff nevertheless claimed it had provided Defendant with all information
required under the law, including “a copy of Defendant’s VISA Credit Card Application, VISA
Credit Card Agreement and all account statements supporting the balance owed as alleged in this
case.”

                On February 18, 2005, both motions were heard by the Circuit Court. The Circuit
Court denied Defendant’s motion to dismiss. Plaintiff’s motion for summary judgment was granted
after the Circuit Court determined that Plaintiff had filed a properly supported motion for summary
judgment and Defendant had filed no response. A judgment was rendered in favor of Plaintiff for
$15,323.10.


                                                  -2-
               Defendant appeals. As best we can tell from the Statement of Issues contained in
Defendant’s brief, she claims to have requested copies of an “affidavit of assignment, power of
attorney, and verification of license” from Plaintiff and/or their attorney, but this information
allegedly never was provided. Defendant claims not providing this information is a violation of the:
“Uniform Deceptive Trade Practices Law, Uniform Commercial Code, … Code of Federal
Regulations, Federal Deposit Insurance Act, … Fair Debt Collection Practices Act, Freedom of
Information Act, [and the] Truth in Lending Act.”

                                                     Discussion

                We first address the Circuit Court’s denial of Defendant’s motion to dismiss. The
only statute referenced by Defendant in her motion to dismiss which could have any possible bearing
on this lawsuit is the federal Consumer Credit Protection Act. Defendant claims this Act was
violated when she was not provided certain requested information. However, Defendant offered
absolutely no proof to the Circuit Court even remotely establishing that she actually requested any
information or that this information never was provided. The record contains nothing more than
Defendant’s unsubstantiated and bare allegations. At oral argument before this Court, Defendant
referred to various documents which are not in the record on appeal and, therefore, cannot be
considered in resolving this appeal. Because the record is utterly devoid of any competent proof that
Defendant actually requested information or that this information never was provided, we affirm the
Circuit Court’s denial of Defendant’s motion to dismiss.1

                With regard to the remaining federal statutes which Defendant claims were violated,
these statutes never were mentioned or made an issue at either the General Sessions or Circuit Court
levels. We will consider these issues waived because they were raised for the first time on appeal.
See In re: Adoption of D.P.M., 90 S.W.3d 263, 267 (Tenn. Ct. App. 2002); Heatherly v. Merrimack
Mutual Fire Ins. Co., 43 S.W.3d 911, 916 (Tenn. Ct. App. 2000) ("As a general matter, appellate
courts will decline to consider issues raised for the first time on appeal that were not raised and
considered in the trial court.").

               Although Defendant does not expressly raise as an issue the propriety of the grant of
summary judgment to Plaintiff, since Defendant is proceeding pro se and giving Defendant the
benefit of every doubt, we nevertheless will examine this issue. In Blair v. West Town Mall, our
Supreme Court recently reiterated the standards applicable when appellate courts are reviewing a
motion for summary judgment. Blair v. West Town Mall, 130 S.W.3d 761 (Tenn. 2004). In Blair,
the Court stated:

                         The standards governing an appellate court’s review of a
                  motion for summary judgment are well settled. Since our inquiry
                  involves purely a question of law, no presumption of correctness


         1
           W e need not and expressly do not decide whether Plaintiff’s alleged failure to provide the information states
a cause of action under the Consumer Protection Credit Act or any of the other federal statutes cited by Defendant.

                                                          -3-
               attaches to the lower court’s judgment, and our task is confined to
               reviewing the record to determine whether the requirements of
               Tennessee Rule of Civil Procedure 56 have been met. See Staples v.
               CBL & Assoc., Inc., 15 S.W.3d 83, 88 (Tenn. 2000); Hunter v.
               Brown, 955 S.W.2d 49, 50-51 (Tenn. 1997); Cowden v. Sovran
               Bank/Central South, 816 S.W.2d 741, 744 (Tenn. 1991). Tennessee
               Rule of Civil Procedure 56.04 provides that summary judgment is
               appropriate where: 1) there is no genuine issue with regard to the
               material facts relevant to the claim or defense contained in the
               motion, and 2) the moving party is entitled to a judgment as a matter
               of law on the undisputed facts. Staples, 15 S.W.3d at 88.

                                              ***

                       When the party seeking summary judgment makes a properly
                       supported motion, the burden shifts to the nonmoving party
                       to set forth specific facts establishing the existence of
                       disputed, material facts which must be resolved by the trier of
                       fact.

                                To properly support its motion, the moving party must
                       either affirmatively negate an essential element of the
                       non-moving party’s claim or conclusively establish an
                       affirmative defense. If the moving party fails to negate a
                       claimed basis for the suit, the non-moving party’s burden to
                       produce evidence establishing the existence of a genuine issue
                       for trial is not triggered and the motion for summary judgment
                       must fail. If the moving party successfully negates a claimed
                       basis for the action, the non-moving party may not simply rest
                       upon the pleadings, but must offer proof to establish the
                       existence of the essential elements of the claim.

Blair, 130 S.W.3d at 763-64, 767 (quoting Staples, 15 S.W.3d at 88-89).

               The motion for summary judgment filed by Plaintiff was properly supported.
Therefore, the burden shifted to Defendant to set forth facts establishing the existence of disputed,
material facts. Defendant did not meet this burden given that absolutely no response was filed.
Defendant having failed to establish the existence of a disputed material fact, the Circuit Court
properly granted summary judgment to Plaintiff as Plaintiff was entitled to a judgment as a matter
of law given the undisputed material facts.




                                                 -4-
                                           Conclusion


               The judgment of the Circuit Court is affirmed, and this cause is remanded to the
Circuit Court for collection of the costs below. Costs on appeal are assessed against the Appellant
Suzanne E. Linboe and her surety, if any.




                                                      ___________________________________
                                                      D. MICHAEL SWINEY, JUDGE




                                                -5-